Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species:
This application contains claims directed to the following patentably distinct species:
Each “method” (as recited in claims 1-2), represents a distinct species.
Each “arginine depleting agent” (as recited in claim 4, 6, 8 or 9), represents a distinct species.
Each “arginase protein/polypeptide” (as recited in claim 6), represents a distinct species.
Each “fusion protein” (ABD polypeptide, arginase polypeptide, etc.) (as recited in claim 8), represents a distinct species.
Each “polypeptide/arginine depleting agent” (as recited in claim 9), represents a distinct species.
Each “compound being “co-administered” (as recited in claims 10, 13, 16 or 19), represents a distinct species.
Each “autophagy inducing agent “(as recited in claim 11 or 12), represents a distinct species, and 
Each “glucose lowering agent” (as recited in claims 14-15), represents a distinct species.

The species are independent or distinct because:
The claimed methods (inducing intermittent fasting or modulating autophagy) are distinct because intermittent fasting is a fasting schedule while autophagy is a natural process of degradation of cells that removes unnecessary or dysfunctional components, as such they are functionally different and have mutually exclusive characteristics, and they are not necessarily obvious variants.
The claimed species of arginine depleting agents (as recited in claim 4) are independent or distinct, because, for example, arginase cleaves L-arginine to form urea and L-ornithine, while arginine decarboxylase (ADC) is enzyme in plants that converts arginine into putrescin, as such they are structurally and functionally different, have mutually exclusive characteristics, and they are not obvious variants.
The claimed species of arginase protein/polypeptide (as recited in claim 6) are independent or distinct, because they are structurally and functionally different, have mutually exclusive characteristics, and they are not obvious variants.
The claimed species of fusion protein (as recited in claim 8) are independent or distinct, because they are structurally and functionally different, have mutually exclusive characteristics, and they are not obvious variants.
The claimed species polypeptide/arginine depleting agent (as recited in claim 9) are independent or distinct, because they are structurally and functionally different, have mutually exclusive characteristics, and they are not obvious variants.
The claimed species of compound being “co-administered (as recited in claims 10, 13, 16 or 19), are independent or distinct, because they are structurally and functionally different, have mutually exclusive characteristics, and they are not obvious variants.
The claimed species of autophagy inducing agent (as recited in claim 11 or 12) are independent or distinct, because they are structurally and functionally different, have mutually exclusive characteristics, and they are not obvious variants.
The claimed species of glucose lowering agent (as recited in claim 14 or 15) are independent or distinct, because they are structurally and functionally different, have mutually exclusive characteristics, and they are not obvious variants.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 4, 10, 14 and 16 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The above-mentioned claimed species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), and they are likely to raise different non-prior art issues, for example, under 35 U.S.C.112(b), etc.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined 

(a) Elect one method (inducing intermittent fasting, modulating autophagy … in a subject, as recited in claims 1-2), for example, method of inducing intermittent fasting in a subject.

(b) Elect one species of “arginine depleting agent” (as recited in claims 4, 6, 8 or 9), for example, an arginase protein.

*If applicant elects “arginase protein” as the species of arginine depleting agent, then further elect one species of polypeptide (as recited in claim 6), for example, polypeptide having SEQ ID NO: 101.

OR

*If applicant elects “arginase protein is a fusion protein” as the species of arginine depleting agent, then further elect one species of a polypeptide (as recited in claim 8), for example, ABD polypeptide.

OR 

*If applicant elects “a polypeptide having at least 98% sequence identity with …” as the species of arginine depleting agent, then further elect one SEQ ID NO (as recited in claim 9), for example, SEQ ID NO: 49.

(c) Elect one species of “compound being co-administered” (as recited in claims 10,  13, 16 or 19), for example, an autophagy inducing agent.

*If applicant elects “an autophagy inducing agent” as the species of compound being co-administered, then further elect one species of an autophagy inducing agent (as recited in claim 11), for example, a retinoid derivative.

OR

*If applicant elects “a glucose lowering agent” as the species of compound being co-administered, then further elect one species of a glucose lowering agent (as recited in claim 14), for example, a biguanide.

OR

*If applicant elects “a retinoid derivative” as the species of compound being co-administered, then further elect one species of a retinoid derivative (as recited in claim 17), for example, acitretin.


even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651